Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-23-1999

Hankins v. City of Phila.
Precedential or Non-Precedential:

Docket 98-1327




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Hankins v. City of Phila." (1999). 1999 Decisions. Paper 261.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/261


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 23, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-1327

CECIL HANKINS,
Appellant

v.

CITY OF PHILADELPHIA; AMERICAN FEDERATION OF
STATE, COUNTY AND MUNICIPAL EMPLOYEES;
AMERICAN FEDERATION OF STATE, COUNTY AND
MUNICIPAL EMPLOYEES DISTRICT COUNCIL 47,
LOCAL 2187
(D.C. No. 95-cv-01449)

Before: BECKER, Chief Judge, SLOVITER, MANSMANN,
GREENBERG, SCIRICA, NYGAARD, ALITO, ROTH, McKEE
and COWEN, Circuit Judges.

A majority of the active judges having voted for rehearing
en banc in the above appeal, it is ORDERED that the Clerk
of this Court vacate the opinion and judgment filed August
18, 1999 and list the above for rehearing en banc at the
convenience of the Court.

BY THE COURT:

/s/ Edward R. Becker
CHIEF JUDGE

DATED: September 23, 1999
A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit